Case: 18-50343       Document: 00514984653         Page: 1     Date Filed: 06/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                     No. 18-50343                              FILED
                                   Summary Calendar                         June 5, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
SUSAN SISSOM,

                                                  Plaintiff-Appellant

v.

COUNTRYWIDE HOME LOANS, INCORPORATED, doing business as
America’s Wholesale Lender; BANK OF NEW YORK MELLON, as Trustee
for the Certificateholders CWALT, Inc., Series-18CB, formerly known as
Bank of New York; MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INCORPORATED,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-449



Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Susan Sissom filed a complaint in state court against defendants,
seeking to prevent the foreclosure of her home. After removing the action to
federal court, defendants obtained a favorable judgment.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
       Case: 18-50343   Document: 00514984653     Page: 2   Date Filed: 06/05/2019


                                   No. 18-50343

        In this pro se appeal, Sissom challenges only the district court’s exercise
of jurisdiction. She does not challenge its granting defendants’ motion for
judgment on the pleadings, or denying her motion to amend her complaint.
Although pro se briefs are afforded liberal construction, pro se litigants must
brief contentions to preserve them. Yohey v. Collins, 985 F.2d 222, 224–25 (5th
Cir. 1993). Therefore, Sissom abandoned any contentions related to those
decisions. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
        Whether the district court had jurisdiction to allow the removal of an
action is reviewed de novo. E.g., MSOF Corp. v. Exxon Corp., 295 F.3d 485,
489 (5th Cir. 2002). “A federal court only has original or removal jurisdiction
if the federal question appears on the face of the plaintiff’s well-pleaded
complaint and there is generally no federal jurisdiction if the plaintiff properly
pleads only a state law cause of action.” Id. at 490 (citation omitted). Federal-
question jurisdiction “attaches only if the complaint itself states a substantial
federal claim”. Maroney v. Univ. Interscholastic League, 764 F.2d 403, 405 (5th
Cir. 1985) (citation omitted).
        Because a federal question appeared on the face of Sissom’s complaint,
removal was proper. See MSOF Corp., 295 F.3d at 490. That defendants had
a defense to the federal question, that it was time-barred, does not render the
claim constitutionally insubstantial, i.e., “wholly insubstantial”, “essentially
fictitious”, or “obviously frivolous”. Hagans v. Lavine, 415 U.S. 528, 537 (1974)
(internal quotation marks and citations omitted). Therefore, the district court
did not err by exercising removal jurisdiction. See MSOF Corp., 295 F.3d at
490.
        AFFIRMED.




                                         2